Citation Nr: 0215190	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  02-02 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, that denied service connection for 
depression.

This case was the subject of an August 2002 hearing before 
the undersigned Board member.


FINDINGS OF FACT

1.  The veteran underwent a psychiatric evaluation while on 
active duty; while the initial impression was an acute or 
reactive depression, the final assessment was a personality 
disorder, which is not recognized as a disability for VA 
compensation purposes. 

2.  There is no post-service medical evidence of depression 
until recent years or more than 29 years after service.

3.  The veteran's currently diagnosed depression did not 
begin during service or for many years thereafter and it is 
not causally linked to any incident of or clinical finding 
recorded during active service.


CONCLUSION OF LAW

Depression was not incurred in active service.  38 U.S.C.A. § 
1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
5103A, 5107) (West Supp. 2002)).  VA has recently issued 
final regulations to implement these statutory changes.  See 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under VCAA have 
been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes that the 
discussions in a February 2001 letter from the RO, the 
November 2001 rating decision, and the February 2002 
statement of the case adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  The February 
2001 letter specifically advised her of the types of evidence 
pertinent to her claim, and what she could do to help.  She 
was requested to provide the dates and places of all 
treatment from the date of discharge from service to the 
present time.  She was advised that VA would obtain this 
information for her with a proper release.  She was advised 
that VA needed medical evidence showing the diagnosis and 
treatment of her depression from the date of her discharge 
from service until September 2000.  The February 2002 
statement of the case set forth all applicable laws and 
regulations, to include the VCAA.  As such, the appellant was 
kept apprised of what she must show to prevail in her claim, 
what information and evidence she was responsible for, and 
what evidence VA must secure.  Therefore, there is no further 
duty to notify.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by letter and asked her to identify all medical 
providers who had treated her for depression since service.  
In essence, the veteran has indicated that no post-service 
treatment records from her time of discharge in April 1971 
until September 2000 are available.  Further, the Board 
concludes that the medical evidence of record, to include the 
service medical records, and records of VA treatment from 
September 2000 forward, provide sufficient competent medical 
evidence to decide the claim.  These include a finding during 
service by a psychiatrist that the veteran did not have a 
psychosis or neurosis, and a credible history in a VA 
treatment record of no clinical depression until shortly 
before September 2000, more than 29 years after service.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of her 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

I.  Background

March 1971 service medical records show that the veteran was 
referred to a mental health center.  She was complaining of 
difficulty sleeping and anxiousness and irritability for the 
past 4 to 5 weeks.  She was unhappy with her duty assignments 
and duty station.  The diagnosis was reactive depression.  
She was prescribed medication.

An April 1971 service medial record reflects continued 
treatment for reactive depression.  Also in April 1971, a 
typewritten report was prepared by the psychiatrist who had 
treated the veteran for reactive depression.  His title was 
Chief, Department of Psychiatry.  He indicated that 
psychiatric examination and psychological testing indicated 
"no evidence of any medical or psychiatric condition 
warranting action in accordance with AFM 35-4, nor in 
accordance with AFR 124-16."  He noted that the veteran had 
decided to joint the military upon completing high school 
because of lack of opportunities for civilian employment and 
in order to escape from difficulties she was having with her 
immediate family.  She had been reluctant to accept her 
military assignment, and was placed on an airplane by the 
security police to make sure she reached her assignment.  She 
had held two different duty assignments, one as a telephone 
operator and the other in the supply squadron.  She had 
functioned poorly at both jobs.  She also had difficulties 
with the military authorities; allegedly she changed the 
amount on a government check and then attempted to cash it.  
She had also been allegedly involved in a robbery in the 
women's barracks.  He opined that there was evidence of a 
character and behavior disorder best diagnosed as passive-
aggressive personality with hysterical features.  She was 
noted to have been seen by the department of psychiatry 
earlier in April, at which time a diagnosis of reactive 
depression and a personality disorder was made.  At that 
time, she was started on antidepressant medication.  She had 
not been eating properly, apparently resulting in an over-
reaction to her medication.  The psychiatrist felt that the 
veteran was a rather quiet young lady of borderline 
intelligence who did not appear to have the ability to adapt 
to military life.  It was therefore recommended that the 
squadron commander consider taking appropriate action to 
remove her from the military.

On the history taken in conjunction with the veteran's 
discharge from service examination in April 1971 is a 
notation that she was treated for "depression or excessive 
worry" by a military physician.  She also checked a box on a 
form to indicate that she had now, or had experienced in the 
past, depression or excessive worry.  However, the mental 
status or psychiatric evaluation part of the April 1971 
service discharge examination was normal.  The veteran was 
noted to have no psychosis, neurosis, or psychoneurosis; 
rather, it was specifically noted that she was found to have 
a character and behavior disorder best diagnosed as a 
passive-aggressive personality with hysterical features.  

A VA record of treatment in September 2000 shows that the 
veteran was seen for evaluation of depressed mood.  She was 
somewhat guarded and stated that she had never seen a 
psychiatrist before.  She denied any circumscribed periods of 
depression or mood problems.  She admitted to sadness after 
he parents' death, which appeared to be appropriate grief, 
but denied significant periods of clinical depression.  The 
psychiatric diagnosis was adjustment disorder with depressed 
mood.  In evaluating treatment options, as there was no 
previous history of depression and the veteran's current mood 
seemed to be the result of her recent financial stress and 
job loss, there was a deferral of starting antidepressants.  
The veteran was evaluated as being able to benefit from 
individual counseling.  This was discussed with her and she 
was willing to participate in the counseling, during which 
she would be re-evaluated for antidepressant treatment.   The 
veteran was referred for individual treatment; it was noted 
that she was to continue her current prescription to help 
with sleep disturbance and chronic pain.  

A VA treatment record dated in February 2001 shows that upon 
mental status examination, the veteran was tearful and cried 
easily, but also tended to be somewhat dramatic and at times 
sarcastic in her conversation.  She expressed no suicidal 
thoughts.  There was no hopelessness or worthlessness.  She 
reported easy tearfulness and significant irritability.  The 
veteran also focused a great deal on nonspecific physical 
complaints.  Cognitive function was normal.  There were no 
psychotic symptoms.  There was no evidence of a thought 
disorder.  The veteran gave a history of sleep disturbance; 
she reported that she was unable to sleep for more than 1 to 
2 hours at a time and described frequent awakenings.  The 
psychiatric impressions were depression disorder not 
otherwise specified, and rule out personality disorder.  The 
treating physician found that the veteran might benefit from 
an antidepressant trial, and she was started on medications 
and was to continue individual counseling.

At an August 2002 Board hearing, the veteran testified that 
her service medical records show treatment for a depressive 
disorder, and she contended that she was of sound mind when 
entering the military.  She noted that she received 
medication for her psychiatric condition while on active 
duty.  The veteran further testified that she was treated for 
depression shortly after her separation from service, in 
Evansville, Indiana, in 1972, with a physician whose name she 
could not remember.  In answering the question of whether 
there were any medical records of psychiatric treatment from 
the time of her discharge from active duty until the records 
of recent treatment in the claims file (dated beginning in 
September 2000) that have not been obtained, in addition to 
indicating that she did not remember the name of the doctor 
who treated her in 1972, the veteran stated that it was 
apparent that the other doctors who treated her never 
responded to requests for the records.  She did not provide 
any names, locations, or dates of treatment at the hearing.  
The veteran added that she had been afraid of what people 
would think if she saw a psychiatrist, as her doctor had 
suggested.

II.  Law & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2001).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing veteran's 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also, Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant seeks 
VA benefits, and the evidence is in relative equipoise, the 
law dictates that he or she shall prevail).

III.  Analysis

The Board acknowledges the testimony at the veteran's August 
2002 Board hearing that she was treated by a doctor in 
Evansville, probably in the beginning of 1972, for 
depression.  However, she was unable to recall the name of 
this doctor or other doctors who had allegedly treated her 
for depression after service but before the current VA 
treatment commenced in September 2000.  The Board also notes 
that, in contrast to her Board hearing testimony, the history 
she gave while receiving VA treatment in September 2000 was 
that she had never seen a psychiatrist before, and she denied 
any circumscribed periods of depression or mood problems.  
She denied any significant periods of clinical depression.  
The Board finds this history more credible and of greater 
probative weight than her contrasting Board hearing 
testimony, since the history was provided in the context of 
seeking medical treatment for depression and at a time prior 
to her Board hearing, after she had filed her current claim 
for VA compensation benefits. 

The service medical records show that veteran underwent a 
psychiatric evaluation while on active duty.  While the 
initial impression was an acute or reactive depression, and 
she was placed on anti-depressant medication, following a 
more thorough evaluation, the final assessment was a 
character and behavior disorder best diagnosed as a passive-
aggressive personality with hysterical features.  In contrast 
to the paucity of findings relating to the initial 
assessment, the psychiatrist's detailed April 1971 report was 
based on a medical history of pre- as well as in-service 
events, a psychiatric examination, and psychological testing.  
The Board accepts this as persuasive medical evidence that 
the veteran did not have chronic depression during service or 
a depressive disorder upon her separation from active duty.  
As to her diagnosed in-service personality disorder, such is 
not recognized as a disability for VA compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno, supra.

There is no post-service medical evidence of depression until 
recent years or more than 29 years after service.  The 
lengthy period of time after service, without medical 
documentation of a psychiatric disorder, is evidence against 
a continuity of symptomatology since service.  38 C.F.R. 
§ 3.303; Mense v. Derwinski, 1 Vet. App. 354 (1991).  There 
is no medical evidence suggesting a causal link between the 
veteran's recently diagnosed depression and any remote 
incident or finding during service.  The Board finds that, in 
light of the clear diagnosis of a personality disorder upon 
separation from service and the absence of any relevant 
medical evidence for almost 30 years after service, there is 
no duty to provide an examination or medical opinion.  That 
is, the current diagnosis is not in dispute; the central 
question here is whether the veteran's recently diagnosed 
depression is etiologically related to service.  An opinion 
as to whether the veteran's depression is causally linked to 
complaints attributed to reactive or acute depression 30 
years earlier, which was followed by a thorough psychiatric 
examination just prior to her discharge from service that 
resulted in an unequivocal diagnosis of a personality 
disorder, is not warranted.  The Board finds that the 
veteran's currently diagnosed depression did not begin during 
service or for many years thereafter and it is not causally 
related to any incident of active service.

As the preponderance of the evidence is against the claim for 
service connection for depression, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

The claim for service connection for depression is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

